Citation Nr: 0602356	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  02-14 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for a pulmonary embolus in July 1999, 
claimed as residuals of a prostate biopsy in June 1999 at a 
VA medical facility.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The appellant served two short periods of active duty, from 
June to August 1973 and from April to June 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.

After a careful review of the record, the Board concludes 
that due process mandates a remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The appellant contends, in essence, that he underwent a 
prostate biopsy in June 1999 which resulted in a pulmonary 
embolus in July 1999.  He further asserts that he was not 
given the proper diet (too high in Vitamin K), which 
coagulated his blood causing the pulmonary embolus.  

After a review of the claims file, the Board finds that a 
remand is in order.  Significantly, there is no medical 
opinion regarding the appellant's allegations that his 
prostate biopsy was performed in a way that was careless, 
negligent, with lack of proper skill, erroneous in judgment, 
or other similar instance of fault on the part of VA, or that 
the subsequent pulmonary embolus was an event not reasonably 
foreseeable.  

Therefore, to satisfy due process, the claim must be remanded 
to determine whether VA met the standard of care at the time 
of the appellant's June 1999 prostate biopsy.  Finally, the 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

Accordingly, this case is REMANDED for the following:

1.  The appellant should be scheduled for 
an examination by a VA health care 
provider who is asked to formulate a 
medical opinion regarding whether 
carelessness, negligence, etc. was 
involved in the appellant's June 1999 
prostate biopsy.  The claims file should 
be made available to the examiner in 
connection with the examination.  
Specifically, after reviewing the records 
and examining the appellant, the examiner 
should express opinions as to the 
following:

*	Did the appellant incur any 
additional disability, in the form 
of a pulmonary embolus, as a result 
of a prostate biopsy undertaken in 
June 1999?  

*	What, if any, are the current 
manifestations of the appellant's 
additional disability as a result of 
the June 1999 biopsy?

*	If additional disability, in the 
form of a pulmonary embolus, is 
shown as a result of the June 1999 
prostate biopsy, was the cause of 
the additional disability the result 
of carelessness, negligence, lack of 
proper skill, error in judgment or 
similar instance of fault on the 
part of VA, or by an event not 
reasonably foreseeable.

*	The examiner is also asked to 
discuss the appellant's allegation 
that his diet was a factor in the 
development of the pulmonary 
embolus.

2.  Thereafter, the RO should readjudicate 
the claim of entitlement to benefits under 
38 U.S.C.A. § 1151.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


